DETAILED ACTION
This action is responsive to communication filed on 1/31/2022. The current pending claims are 1 – 7, 10 – 16, and 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 10 – 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0135649 (hereinafter Millerd) in view of US Patent 7,574,771 (hereinafter Cheng) and US Patent 6,536,078 (hereinafter Tsai).
Regarding claim 1, Millerd shows a method of concealing and revealing a rotatable body support (72) comprising housing the rotatable body support (72) comprising a handle portion 
Millerd shows the rotatable body support rotates 90 degrees and thus fails to show the body support has a central pivot pin, and allowing the rotatable body support to rotate approximately 180 degrees around the central pivot pin. Attention is turned to Cheng which shows a retractable handle portion, leg portion, and a central pivot pin (21), the rotatable handle (2) being rotatable approximately 180 degrees around the central pivot pin (21) between a use configuration (fig. 2) and a non-use configuration (fig. 4) (col. 2, ln. 23 – 26). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the rotatable body support and housing of Millerd to include a handle portion, leg portion, and central pin for rotating between a use and non-use configuration to allow a user to more easily switch the grab bar from the use to non-use configuration as evidenced by the teachings of Cheng. Such a modification would be an improvement over the device of Millerd since the point of rotation would remain connected at all times instead of having to snap the leg portions of Millerd into place for each use or non-use configuration. Cheng shows the handle includes a mechanical catch (22) for preventing the 
Cheng shows a spring plate (23) and protrusion (22) located on the leg portion of the rotatable body support (2) for resisting or preventing the rotatable body support (2) from moving out of the non-use or use configuration (col. 2, ln. 36 – 38) but fails to show a locking mechanism that it is a spring and ball. Attention is turned to Tsai which shows using a spring (341) and ball (342) positioned internally located within an aperture (332) of a leg portion of a handle to selectively lock a rotatable handle (30) in place (col. 2, ln. 34 – 37). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to utilize a ball and spring positioned within an aperture internally located within an upper surface of the leg portion for selectively retaining the handle in place as evidenced by the teachings of Tsai above.
Regarding claim 2, Millerd shows the handle portion (72) extends outwardly from the flange portion when in the use configuration (fig. 11).
Regarding claim 3, Millerd shows the rotatable body support (72) is at least partially within the recessed portion in the non-use configuration (fig. 9).
Regarding claim 4, Cheng shows wherein the central pivot pin (21) passes through a central bar aperture of the leg portion (note annotated fig. below), a centrally located upper aperture in the recessed portion (note annotated fig. below), and a centrally located lower aperture in the recessed portion (note annotated fig. below).


    PNG
    media_image1.png
    372
    761
    media_image1.png
    Greyscale

Regarding claim 5, Cheng shows wherein the central pivot pin (21) is housed within a bridge portion centrally located in the leg portion (note annotated fig. below).

    PNG
    media_image2.png
    210
    258
    media_image2.png
    Greyscale

Regarding claim 7, Cheng shows a method step of locking, resisting, or preventing the rotatable handle from moving out of the non-use configuration or the use configuration via a catch (22) and would obviously be included in the method of Millerd as modified above in order to function as intended.
Regarding claim 10, Cheng shows the recessed portion includes a notch (23) at each end to receive the mechanical catch (22) when the rotatable body support (2) is in the use configuration or the non-use configuration (fig. 2A).
Regarding claim 11, Millerd shows the surface (28) carries ‘a substantial load’ of the seat or appliance since it is a sidewall configured to retain water.
Regarding claim 12, Millerd shows the flange portion and the recessed portion comprise a metal material, a ceramic material, a plastic material, a rubber material, composite material or some combination thereof (par. 37).
Regarding claim 13, Millerd shows a grab bar assembly built into a surface comprising a grab bar housing (62) having a recessed portion (64) and a flange portion (66), and a rotatable body support (72) comprising a handle portion (72) and a leg portion (73, 75), the rotatable body support being rotatable between a use configuration (fig. 11) and a non-use configuration (fig. 9), wherein in the non-use configuration the rotatable body support (72) is concealed within a wall of a structure (28) of a seat or an appliance (bathtub), and said wall carrying a load of the structure since it is a sidewall configured to retain waterwherein the grab bar housing (62) is mounted to the seat or appliance (bathtub) such that at least a portion of the grab bar housing is flush with the surface (28) (par. 28), wherein the handle portion (72) of the body support is at or below the surface when in the non-use configuration (fig. 9), and wherein the rotatable body support (72) extends outward at least partially from the surface in the use configuration (fig. 11), wherein said flange portion (66) of the grab bar housing extending outwardly of the recessed portion (64) and having a thickness less than a depth of the recessed portion to allow the housing to be attached substantially flush with the  surface (fig. 10). Cheng 
Millerd shows the rotatable body support rotates 90 degrees and thus fails to show the body support has a central pivot pin, and allowing the rotatable body support to rotate approximately 180 degrees around the central pivot pin. Attention is turned to Cheng which shows a retractable handle portion, leg portion, and a central pivot pin (21), the rotatable handle (2) being rotatable approximately 180 degrees around the central pivot pin (21) between a use configuration (fig. 2) and a non-use configuration (fig. 4) (col. 2, ln. 23 – 26). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the rotatable body support and housing of Millerd to include a handle portion, leg portion, and central pin for rotating between a use and non-use 
 Regarding claim 14, Cheng shows wherein the central pivot pin (21) passes through a central bar aperture of the leg portion (note annotated fig. above regarding claim 4), a centrally located upper aperture in the recessed portion (note annotated fig. above regarding claim 4), and a centrally located lower aperture in the recessed portion (note annotated fig. above regarding claim 4).
Regarding claim 15, Cheng shows wherein the central pivot pin (21) is housed within a bridge portion centrally located in the leg portion (note annotated fig. above regarding claim 5).
Regarding claim 20, Cheng shows the recessed portion includes a notch (23) at each end to receive the mechanical catch (22) when the rotatable body support (2) is in the use configuration or the non-use configuration (fig. 2A).
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millerd, Cheng and Tsai as applied to claims 1 – 5, 7, 9 – 15, 17, and 19 – 20 above, and further in view of US Patent Application Publication 2003/0029974 (hereinafter Marshall).
Regarding claims 6 and 16, Cheng is silent as to how the central pivot pin (21) is coupled to the lower aperture and thus fails to show the central pivot pin is male-threaded and the centrally located lower aperture is female-threaded. Attention is turned to Marshall which shows using a threaded coupling between a pivot pin (90) and corresponding aperture (94). It .
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Applicant argues that Tsai fails to show a spring and ball positioned within an aperture internally located within an upper surface of the leg portion as currently claimed. The Examiner respectfully disagrees. Tsai shows in fig. 1 a ball (342) and spring (341) located within an aperture (332) internally in a leg portion (33) of a handle (30). Applicant argues that because Tsai shows two, the reference does not read on the claims. This argument is not commensurate in scope with the rejection since Tsai was not relied upon for the number of locking mechanisms but rather the type of locking mechanism as a substitution of one functionally equivalent structure for another. The rejection is deemed proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754